Citation Nr: 1829070	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  13-24 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for right eye corneal scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is included in the claims file.

In June 2015, the Board remanded the appeal for additional development, to include obtaining a VA examination.  The requested development has been completed, and the appeal has been returned to the Board for further appellate review.

The Veteran submitted additional evidence in March 2016.  His representative submitted a due process waiver in July 2015 and asked that the case return to the Board.  Thus, remand for initial consideration of these documents by the Agency of Original Jurisdiction (AOJ) is not necessary.


FINDING OF FACT

Right eye corneal scar is manifested by a faint healed scar in the far periphery of the right cornea, but no loss of visual field or impairment of visual acuity.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right eye corneal scar have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2014); 38 C.F.R. § 4.79, Diagnostic Codes (DCs) 6080-6066 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  See 38 U.S.C. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a December 2013 letter.

The evidence of record includes STRs, VA treatment records, VA examination reports, the Veteran's testimony, and lay statements.  As discussed below, the July 2015 VA examination is adequate.  Therefore, VA has complied with its duty to assist.  See 38 U.S.C. § 5103A.  The Board notes that action requested in the prior remand has been undertaken.  Accordingly, there has been substantial compliance with the prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has raised any other issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The Veteran's right eye corneal scar is evaluated as noncompensable pursuant to 38 C.F.R. § 4.79, DCs 6080-6066.  DC 6080 rates eye disorders based on impairment of the field of vision, while DC 6066 rates eye disorders based on impairment of visual acuity.  The Veteran's representative asserts that the disorder should be evaluated as an unhealed eye injury under DC 6009.  Hearing Transcript at 8.  There is no evidence that the Veteran's in-service right eye injury is unhealed.  Rather, the July 2015 VA examination report shows that the laceration has healed without residuals other than a faint scar.

The Veteran asserts that his service-connected right eye corneal scar is more severe than the current noncompensable disability rating reflects.  He testified that this disability causes him significant problems seeing/driving at night.  Additionally, he alleged that his right pupil is non-reactive, which causes further problems such as glare at night and a feeling of pressure.  Hearing Transcript at 4-6.

The Veteran submitted to a VA examination in November 2012.  As noted in the June 2015 Remand, that examination is inadequate.  While the VA examiner determined the Veteran's normal visual acuity, both corrected and uncorrected, and noted a minimally reactive right pupil, the November 2012 examination did not address the Veteran's assertions regarding his night vision issues and non-reactive pupil, including that these symptoms are related to his service-connected disability and that they negatively affect his vision.

The Veteran submitted to a second VA examination in July 2015.  He reported right eye pressure at night, which he described as a "brain freeze/headache."  He worked as a truck driver and stated that this symptom became worse the longer he drove.  He also reported trouble driving at night due to glare from the dashboard and oncoming headlights.  Physical examination revealed a faint healed right corneal scar, mild dry eye with poor tear film in both eyes, a poorly reactive right pupil, and mild nuclear and cortical cataracts in both eyes.  Visual acuity was correctable to 20/20 in both eyes.  Glare testing showed "very minimal effects of glare" and the results were equal in each eye.  Specifically, there was a slight decrease in visual acuity with bright lights to 20/30 in both eyes.  The right pupil was 4 mm in both light and dark whereas the left pupil was 3.5 mm in light and 6 mm in dark.  The examiner commented that the Veteran should be having more problems with glare in the left eye.  Visual field testing showed no defects.  

The examiner opined that the corneal scar is "less likely than not causing any ocular symptoms."  He noted that the scar is small and faint, but "most importantly" it is located in the far periphery and well outside the visual axis.  Thus, the scar would not affect visual acuity or field of vision and would not induce glare.  The examiner noted that "[n]o remark could be found where trauma from 1969 was the source of the poorly reactive pupil" and opined that the Veteran's symptoms are less likely than not caused by the non-reactive pupil.  He noted that both eyes showed equal amounts of decreased vision with high light conditions, which suggests that the cataracts are "likely the source of the mild glare."  He also concluded that the feeling of pressure is "most consistent with dry eye syndrome."  He explained that dryness typically can cause a pressure feeling in the eye, and that it is common for dry eye symptoms to increase when driving especially if the air conditioner/heater is blowing on the driver.  

Upon review, the Board finds the only competent medical opinion of record is the July 2015 VA opinion, which is negative to the Veteran's claim.  The examiner noted the in-service right eye injury.  He also reviewed the claims file and conducted a thorough examination.  In reaching the opinion that the Veteran's corneal scar is "less likely than not" causing the ocular symptoms (to include the non-reactive pupil) reported by the Veteran, he provided explanations for both the glare and the pressure/brain freeze feeling.  The July 2015 VA examiner's medical opinion is both competent and probative.

The Board acknowledges a March 2016 VA optometry record wherein the clinician noted that the non-reactive pupil is "likely associated with high velocity metallic foreign body injury during service."  Notably, the clinician provided no rationale for this conclusion.  See Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Additionally, this conclusion was made without a review of the claims file.  To the extent that this statement relates to a nexus between the in-service right eye injury and the Veteran's current disability, the Board gives it little probative value. 

The Board has considered the Veteran's contention that his right eye corneal scar is more disabling that currently rated.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses, and has considered the Veteran's competent and credible lay statements and testimony.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the relationship between a remote eye injury and current eye problems.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the relationship between his service-connected right eye corneal scar and his reported ocular symptoms.  The Board finds that the clinical assessment of the July 2015 VA examiner has more probative value and carries more weight than the assertions of a lay person without such a medical background.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Thus, service connection for an initial compensable rating for right eye corneal scar is not warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable rating for right eye corneal scar is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


